Title: From John Adams to Joseph Palmer, 12 April 1776
From: Adams, John
To: Palmer, Joseph


     
      
       April 12. 1776
      
     
     We begin to make some little Figure here in the Naval Way. Captn. Barry was fitted out here a few days ago in a sixteen Gun Brig, and put to sea by the Roebuck Man of War which lies in Delaware River, and after he got without the Capes fell in with a Tender belonging to the Liverpool Man of War, and took her after an Engagement of two Glasses. She had 8 Cariage Guns and a Number of Swivells. One Thing remarkable is that four of her Guns are marked Liverpool, which shows that Guns are not very plenty with them otherwise the Liverpool would not have Spared any Part of hers.
     I long to hear what Fortifications are preparing for Boston Harbour. I cant but Think that Row Gallies would be of excellent Use. They might dodge about behind the Islands in that Harbour and into shoal Water, in such a Manner, that the Weight of their Metal, and the Certainty of their Shots, and the Place, between Wind and Water, at which They would be levell’d, would render them terrible to large ships. Fire, carried upon Rafts and in Small Vessels, I should think would be very troublesome to those Gentry. I cannot bear the Thought of their ever getting into Boston again, or into that Harbour. I would willingly contribute my share that indeed would be but little towards any Expence, nay I would willingly go and work myself upon the Fortifications if that was necessary.
     Where will the Cloud burst next? Are they gone to Hallifax? Will they divide their Force? Can they do that with safety? Will they attempt Quebec? or will they come to N. York? or will they come to Philadelphia or go farther south, to Virginia, or one of the Carolinas? which I sometimes Suspect is more probable than any other Supposition, will they linger out the Summer in Hallifax, like Lord Loudoun and themselves, fighting Mock Battles and acting Grubstreet Plays. I should dread this, more than their whole Force applied to my Part of the Continent. I really think this would be the best Game they can play with such a Hand as they have for upon my word I am almost enough elated to boast that We have high, low and Jack in our Hands, and We must be bad Gamesters indeed if We loose the Game.
     You and the rest of my Friends are so busy I presume in purifying Boston of small Pox and another Infection which is much more malignant I mean Toryism and I hope in fortifying the Harbour, that I have reconciled myself, to that State of Ignorance, in which I still remain of all the Particulars, discovered in Boston.
     Am very desirous of knowing if I could, what Quantities of Salt Petre come in, and what Progress is made in the Manufacture of it, and of Cannon and Musquetts and especially the Powder Mills. Have you Persons who understand the Art of making Powder?
     
      John Adams
     
    